EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Henricks on 2/10/2022.

The application has been amended as follows: 
Amend claim 1. (See below).

Claim Amendment
Claim 1:

A positive locking device intended to limit the loosening of a nut installed on a screw, said screw extending along a longitudinal axis (Δ), said nut having a tightening portion of angular period θ, said locking device comprising a first cap and a second cap to be assembled on the screw and nut when the nut is placed on the screw, the first cap and the second cap being characterized in that:

means for centering and immobilizing in rotation configured to cooperate with a free end of the screw when the first cap is placed on the screw;
axial translation blocking means configured to cooperate with a thread of the screw when the first cap is placed on the screw, and a guide cylindrical outer surface parallel to the main first cap axis;
the second cap, having a main axis substantially coincident with the main first cap axis when the device is in place on an assembly of a screw and a nut, is 
a blocking portion at a first end, an inner surface of said blocking portion having, in a plane perpendicular to the main axis of said second cap, an internal profile (P') of angular period θ/k, where k is a non-zero natural integer, around the main axis of said body, dimensions of the profile (P') being configured to allow the blocking portion to be placed on a tightening portion of a nut when the second cap is placed on an assembly of a screw and a nut, and when such a tightening portion is inserted into said blocking portion, the dimensions of the profile (P’) are configured to allow a relative rotational movement of said blocking portion with respect to said nut, about the main axis of said second cap, of angular amplitude θ/2k;
a locking portion at a second end having a set of openings passing through said locking portion and intended to receive a pin;


Allowable Subject Matter
Claims 1-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd